 



(CONNETICUT WATER LOGO) [y31940y3194002.gif]
CONNECTICUT WATER SERVICE, INC.
AND SUBSIDIARIES
EMPLOYEES CODE OF CONDUCT
January 1, 2007
(A revision of Appendix B, Employee Handbook)

          Index
Our Principals
  1
Government & Regulatory Agencies who oversee our business
  2
Shareholders who own our business
  3
Customers who receive our service
  4
Business Practices
  5
Confidential Information
  5
Conflict of Interest
  5-7
Prohibition of Gifts to Public Officials and State Employees
  7
Campaign Contributions
  8
Code of Conduct Violations and Audit Misconduct Reporting
  9
Q&A
  10
Appendix
  A-1

 



--------------------------------------------------------------------------------



 



CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES
EMPLOYEES CODE OF CONDUCT
January 1, 2007
Our Principles
Ethical conduct is fundamental to good business. The nature of our business
imposes special obligations of public trust upon us. We are committed to meeting
those obligations without compromise. Accordingly, the highest standards of
ethical conduct, regulatory compliance, and legal behavior govern our actions.
Business will be conducted with our best skills and judgment for the benefit of
shareholders, customers, employees, and the environment.
The Company, as a conservator of the environment, is committed to managing
natural resources in a manner that promotes water conservation, source
protection, and preservation of open space while meeting our customer’s needs
for a high quality drinking water.
We encourage employees to make suggestions or to discuss work-related problems
or ethical issues with their immediate supervisor, any officer of the Company,
or through the Employees’ Rotating Suggestion Committee.
The following are guidelines to emphasize those ethical, regulatory, and legal
responsibilities of the Company so that we maintain and strengthen our public
trust.

-1-



--------------------------------------------------------------------------------



 



Government and Regulatory Agencies
who oversee our business
Regulatory Compliance— The Company operates as a highly regulated business. The
agencies that regulate our business are Environmental Protection Agency,
Internal Revenue Service, Department of Labor, Occupational Safety and Health
Administration, and the Securities and Exchange Commission, plus many other
federal, state, and local agencies, such as the Connecticut Department of Public
Utility Control. The Company is committed to operating in compliance with
applicable laws and regulations and provides training and communicates to
employees regarding the requirements of these agencies. Employees should be
knowledgeable about such regulatory requirements as they pertain to their job
and generally as they pertain to the Company.
You are required to immediately report regulatory violations, suspected
regulatory violations, or potentially harmful/dangerous conditions to a
supervisor, Company officer, or the Company’s Ethics Officer. If the call
(personally or anonymously) concerns misconduct of the Company’s preparation of
financial statements, audit, or disclosure of financial statements, the Chairman
of the Audit Committee will be advised of the matter to be investigated.
Regulatory Agency Investigations, Inspections, and Requests for Information— We
cooperate with all government investigations, inspections, and requests for
information. During a government inspection never:

  •   conceal, destroy, or alter Company documents     •   lie or make
misleading statements to a government investigator     •   attempt to cause
another employee to fail to provide accurate information

In the event the Company undergoes a federal investigation, any employee who
cooperates with a federal investigation, including a securities fraud
investigation, or any provision of federal law relating to fraud against
shareholders, cannot be discharged, demoted, harassed, or in any other manner
discriminated against in the terms and conditions of his employment because s/he
has lawfully provided information in such investigations.

-2-



--------------------------------------------------------------------------------



 



Shareholders
who own our business
We provide accurate and timely information about our business to our investors,
the media, and the general public.

  •   The release of information to our investors is handled by Corporate
Communications. If you receive an inquiry from the media, immediately refer the
caller to Corporate Communications, the Chief Financial Officer, or the Manager
of Public Affairs.     •   The issuance of financial information is based on a
system of internal controls and a procedure for timely disclosure. The Company
has established a system of internal controls to safeguard Company assets
against loss and unauthorized use or disposition and to assure that financial
statements are prepared, reviewed, and disclosed to ensure the quality and
accuracy of the information presented. While the President/CEO and the Vice
President/CFO certify the quality and accuracy of our financial statements
quarterly and annually, it is every employee’s responsibility to abide by these
internal controls. Such controls, in the form of procedures, are communicated to
employees, and if you have a question on any procedure within your department,
please discuss it with your supervisor or a Company officer.     •   The Company
has established and communicated a policy that forbids employees from disclosing
material, non-public information. If you possess material information that the
Company has not yet disclosed publicly, you may not buy or sell CTWS securities
or disclose such information to anyone who is not an officer of the Company.
(See Appendix A for full policy.)

-3-



--------------------------------------------------------------------------------



 



Customers
who receive our service
The Company is committed to a high standard of water quality, customer service
and customer satisfaction. Employees have an obligation to consider customers in
all of our activities and to work to ensure that their needs are met. In dealing
with customers, employees are expected to:

•   Demonstrate that the Company is committed to providing a high quality of
service in an efficient manner;   •   Apply our customer policies, practices and
programs in a fair, equitable and nondiscriminatory manner;   •   Respond to
customer inquiries and requests in a prompt, courteous and accurate manner;   •
  Avoid any action that will endanger the health or safety of the public, and
promptly correcting and reporting any unsafe condition or hazard.

-4-



--------------------------------------------------------------------------------



 



Business Practices
Confidential Information— Company information, including among other things,
financial data, mergers/acquisitions, business processes and procedures,
computer programs, wage and salary information, customer/supplier/subcontractor
and other information and developments not released to the general public, must
be used solely for Company purposes and never for personal gain. Confidential
information must not be shared with anyone outside of the Company unless they
have a legitimate need to know in order to do business with us. Employees who
have access to Company confidential information must protect that information
from disclosure. Additionally, employees who have access to confidential
information shall not reveal the source or content of such information to
individuals within the company, except as necessary for business purposes.
Conflict of Interest — Employees should conduct their personal or business
affairs in a manner that will avoid any likelihood of conflict, or the
appearance of a conflict, between their performance and responsibilities to the
Company and their personal other business interests. Employees should not
participate in any activity that could conflict with—or appear to conflict
with—their performance or responsibilities to the Company. Following are
possible conflicts of interest situations:

•   Personal business relationships — Personal business relationships should not
influence the decisions you make for the Company. You should disclose to the
Company’s Ethics Officer any financial interest that you or your immediate
family have in Connecticut Water’s suppliers, customers, or competitors. Nominal
ownership of common stock of a publicly owned corporation will not of itself be
considered a conflict and need not be disclosed.   •   Organizational
relationships — If you or an immediate member of your family serves as a
director, officer, or consultant with any company that does business with us,
you should disclose these obligations in writing to the Company’s Ethics Officer
even if you receive no money for your services.

-5-



--------------------------------------------------------------------------------



 



•   Outside employment — Any outside employment or business activity must not
conflict with the employee’s ability to perform his or her work at the Company.
Such employment or            business activity should not utilize Company time
or property or create a conflict of interest. Do not accept outside employment
with our competitors, suppliers, or any business that poses a conflict of
interest with Connecticut Water.   •   Employees should never accept money,
gifts, or services that would appear to undermine or influence good business
judgment or accept anything that could be construed as an attempt to influence
the performance of duties or to favor a supplier, customer, or competitor. The
following examples and guidelines are provided:       Money: No employee may
solicit or accept any cash, tip or compensation in conjunction with services
provided on behalf of the Company.       Gifts: On occasion, employees may
accept gifts such as novelties or promotional items of a nominal value if:

  •   the gift complies with the giver’s company’s rules     •   the gift was
not solicited     •   open disclosure of the gift would not embarrass the
Company or the people involved

Entertainment: Employees may accept an occasional invitation to an event,
entertainment, or meals if the activity is infrequent and of reasonable value.
Employees should reciprocate, as appropriate, to prevent the appearance of an
obligation.
The possible conflicts of interest noted above are examples and are not all
inclusive. If you have any question about whether a relationship or activity
presents a conflict of interest, consult with the Corporate Secretary. Possible
conflict of interest matters, involving officers or board members, will be
reviewed during the annual proxy process by the Corporate Secretary who will
refer any questionable matter to the Board’s Corporate Governance Committee or
the independent members of the full Board for a determination.

-6-



--------------------------------------------------------------------------------



 



Political Process— The Company supports employees’ rights to participate in
government activities and the political process but needs to ensure that such
activities do not create a conflict or an appearance of a conflict of interest.

  •   To avoid any suggestion of an indirect corporate contribution to a
candidate, an employee may not work on behalf of candidate’s campaign during
working hours or at any time use Company facilities for that purpose.     •  
The Company will not reimburse employees for financial or personal time
contributed to political campaigns.     •   An employee accepting public office
or serving on a public body acts as an individual, not as a representative of
the Company.     •   Employees must exercise good judgment in relationships with
government officials and employees. It is important that we not place these
officials in compromising positions. Even the appearance of compromise would
reflect adversely upon the official and the Company.

Prohibition of Gifts to Public Officials
or State Employees
The State’s Code of Ethics for Public Officials prohibits public officials or
State employees from accepting certain gifts from registered lobbyists and
individuals or entities doing or seeking to do business with, or regulated by,
the official or employee’s State agency or department. While there are
exceptions to the general ban, they are very specific. The most common
exceptions to the gift ban are gifts with a value of $10 or less (e.g. pens,
mugs, etc.), provided that the annual aggregate of such gifts from a single
source is under $50, and up to $50 worth of food and beverage in a calendar
year, provided that the giver is in attendance when the food or beverage is
consumed.
Penalties for violating the gift ban can apply equally to both the giver and the
recipient. Accordingly, all Company employees must contact Daniel J. Meaney,
Corporate Secretary, 800-428-3985, ext. 3016, before giving any gifts to any
public official or state employee to ensure that such gifts are being given in
compliance with the State’s Code of Ethics.

-7-



--------------------------------------------------------------------------------



 



Campaign Contributions
In addition, Connecticut enacted campaign reform legislation, effective
December 31, 2006, that “principals” (defined below) of the Company may not
contribute or solicit campaign contributions for a candidate for election to one
of Connecticut’s Constitutional State Offices (e.g., the Governor or the
Attorney General), a party committee or a political committee authorized to
provide financial support to such a campaign at any time when the Company has a
single agreement or contract with the State of Connecticut (or any of its
branches, departments or agencies) valued at $50,000 or more in a fiscal year,
or one or more agreements or contracts valued at $100,000 in the aggregate in a
fiscal year. The same prohibitions exist during a Request for Proposal process
for prospective contract business with the State. If the Company has any
existing or proposed contracts valued at the same levels as above with the
Legislative branch (General Assembly), the new legislation also imposes similar
personal contribution bans on Company “principals” with respect to committees
for General Assembly candidates (i.e., State Senate or State Representatives),
political action committees supporting such candidates, and state party
committees.
For purposes of the above bans, the term “principal” means members of the
Company’s board of directors, 5% or greater stockholders, certain executive
officers, employees having managerial or discretionary responsibilities for
administering the State contract, the spouses and dependent children of any of
the foregoing persons, and political action committees established by or on
behalf of any of the foregoing persons.
Accordingly, all Company officers, directors, managerial personnel MUST verify
with Daniel J. Meaney, Corporate Secretary, 860-669-8630, ext. 3016, their own
status and the status of the Company’s contracts under the new legislation,
before they (or their spouses or dependent children) make or solicit campaign
contributions to or for candidates for election to any of the Constitutional
State Offices or to the General Assembly.

-8-



--------------------------------------------------------------------------------



 



Code of Conduct Violations and
Company Audit Misconduct
Each employee has a responsibility to report any activity which appears to
violate laws, regulations (including misconduct related to the preparation,
issuance, and disclosure of financial information), policies, and this Code of
Conduct.
If you report a violation, please provide the time, location, names of people
involved, and other details so that either the Human Resources Department or an
independent member of the Board of Directors can investigate. You can report
anonymously—you are not required to provide your name. You may call or send a
confidential note to
Daniel J. Meaney
Corporate Secretary
Connecticut Water Service, Inc.
93 West Main Street
Clinton, CT 06413
860-669-8630, ext. 3016
Prohibition Against Retaliation — The Company prohibits retaliation and/or
retribution against any person who in good faith reports an ethical concern or
violation of the Code of Conduct. However, anyone who uses the Code of Conduct
to spread falsehoods, threaten others, or damage another person’s reputation
will be subject to disciplinary action up to and including termination.

-9-



--------------------------------------------------------------------------------



 



THE CONNECTICUT WATER COMPANY
Code of Conduct — January 2007 — Sample Q&A

Q.   A customer of the Company, asked me to look up the name and address of
another customer in the Company’s customer database. Should I carry out this
simple request from a customer?   A.   No. Access to customer information is for
purposes specific to our business only.   Q.   Can I share customer information
with friends I work with here at the company?   A.   No. Only share information
that is critical to the task. For example, if you need to send an e-mail
containing customer information to another employee, only include the
information necessary to complete the request.   Q.   I heard in advance of a
public announcement that the Company’s earnings are going up/down and it would
be a great time to buy/sell the stock. I don’t own very much, but I let my
mother know so she doesn’t miss out when others will be making money.   A.   You
have violated the law by “tipping” material, non-public information. You, your
mother, and the other employee who shared such advance information may be
subject to legal penalties.   Q.   When I was visiting an internet chat room, I
noticed a former employee was criticizing the Company and I responded, setting
facts straight, because it was unfair to the Company.
  A.   It is inappropriate for employees, other than those authorized, to
respond to media comments/information about the company, however
well-intentioned.   Q.   I’d like to run for selectman or serve on a commission
in my hometown which happens to be customer of the company. I’m a manager and
view community service as good citizenship.   A.   It would be a conflict of
interest for an employee to be a manager at the company and have a managerial
capacity at a town with whom the company does business.   Q.   May I accept a
gift from a vendor? Can I give a vendor a gift?   A.   In general, employees are
generally prohibited from offering/giving that is connected to a specific
transaction to any current or potential customer/vendor. However, gifts and
gratuities (trinkets, meals, business courtesies) that are not connected to a
transaction or proceeding are acceptable, if they are customary, do not exceed a
certain value, do not violate the vendor’s policy, or do not violate any laws or
regulations.   Q.   I have a request for a check for a political campaign but I
feel uncomfortable questioning it especially when it was authorized by the
appropriate manager. Who can I ask to be sure?   A.   If in doubt about a
request that seems to violate the Code of Conduct, please contact Dan Meaney,
Corporate Secretary, ext. 3016 or dmeaney@ctwater.com. You can do so
confidentially and anonymously.

-10-



--------------------------------------------------------------------------------



 



Appendix A-1
Non-Public Information and Insider Trading
Connecticut Water Service, Inc. (CTWS) and its subsidiaries, including The
Connecticut Water Company (collectively, the “Company”), have an Insider Trading
Policy that forbids employees from disclosing material non-public information
about the Company or the companies it deals with, or from profiting from such
nonpublic information. If you possess material information that the Company has
not disclosed publicly, you may not buy or sell CTWS securities or disclose such
information to anyone who is not an officer of the company.
In addition, because the CTWS shareholders and the investing public should be
afforded time to receive the information and act upon it, employees who possess
material non-public information should not engage in any transactions in CTWS
securities until the third business day after such information has been
released.
Anyone who purchases or sells securities on the basis of material inside
information, or who discloses material inside information to someone else who
purchases or sells securities on the basis of such information, may be subject
to serious consequences including civil penalties of up to three times the
profit gained or loss avoided, criminal fines of up to $1,000,000, and
imprisonment for a term of up to 10 years. In addition, the Company may impose
sanctions, including dismissal for cause, for failure to comply with the
Company’s policy.
These penalties apply whether or not you derive any personal benefit. In fact,
the Securities and Exchange Commission has imposed large penalties on tippers of
inside information even though the tippers did not profit from their tippee’s
trading. The restrictions described herein also apply to your family members and
other persons living in your household. For the purpose of this policy, material
information includes any information that a reasonable investor would consider
important in a decision to buy, hold or sell stock. In short, any information
which could reasonably affect the price of the stock, positively or negatively.
Examples include:

  •   change in revenues or earnings of the Company     •   change in the value
or composition of any of the Company’s assets     •   change in operations, such
as a significant interruption or curtailment of service     •   contemplated
acquisition of another company or its securities or disposition of an existing
business or significant assets     •   offer by another company to acquire the
Company     •   contemplated issuance of securities or stock split/stock
dividend     •   significant drinking water violations     •   adverse actions
by the DPUC, DPH or DEP     •   commencement of a new business, negotiation of a
major contract or loss of the same     •   change in management or dividend
policy     •   initiation or termination of litigation

If you have any questions about specific transactions or about this Policy,
please contact Dan Meaney, Corporate Secretary, Ext. 3016.

 